Title: General Orders, 6 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 6th 1776.
Canterbury.Durham.


One hundred and fifty Men, with a Field Officer, three Captains, six Subs. six Serjeants, six Corporals and six Drums and Fifes, to Proceed to Burdett’s Ferry, opposite Mount Washington, to relieve the party now there; for this purpose to parade to morrow with Arms on the Grand-parade, at seven o’Clock, apply to General Putnam for Boats, and attend to the tide.
Every commanding Officer of a Regiment or Corps in future is to account on the back, or at the bottom, of his return for all the officers and men returned to be on Command, expressing the place and service in which they are engaged.
Notwithstanding the orders issued, and the interest the

troops have in it; Complaints are made of the bad behaviour of the troops to people at market; taking and destroying their things. The General declares for the last time, that he will punish such offenders most severely; and in order that they may be detected, an officer from each of the guards, nearest to those Markets where the Country People is, to attend from sunrise till twelve O’Clock, and he is strictly enjoined to prevent any abuses of this kind; to seize any offender and send him immediately to the Guard house, reporting him also at Head Quarters—The officers of guards in future will be answerable if there are any more Complaints unless they apprehend the offender—A Copy of this order to be put up in every Guard House in the City.
James McCormick of Capt. Farrington’s Company, Col. Sergeants Regiment; Thomas Williams of Capt: Barns’s Company, and the same regiment: Peter Burke of Capt. Ledyards Company; John Green of Capt: Johnson’s Company, both of Col. McDougall’s Regiment; all tried by a General Court Martial of which Col. Webb was President, and convicted of “Desertion”; were sentenced to receive Thirty-nine Lashes each—The General approves the sentences and orders them to be put in execution at the usual times and places.
Hugh Lacey of Capt: Stewarts Company of Highlanders, tried by the same Court Martial, and found guilty of “Impudence and Disobedience to the orders of his Captain,” was sentenced to receive Twenty Lashes.
The General is pleased to pardon him on Condition that he makes a suitable acknowledgement of his fault to his Captain.
Hendrick Lent, Jacob Lent, Elias Lent, Peter Brewer, Jeremiah Hewson, Oronimus Ackerman; all of Capt. Hyatts Company and Col. McDougall’s Regiment, having been confined for some time for “Desertion”; and no evidence appearing against them, they are ordered to be discharged for want of prosecution.
